DETAILED ACTION
This action is in response to a correspondence filed on 11/14/2021.
Claims 2 and 15 are canceled.
Claims 1, 3-14 and 16-24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,805231 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alejandro D. Munoz (Reg. No. 63534) on 01/26/2022.

Listing of claims:

1.	(Currently Amended) A service processing method, applied to a video surveillance system, wherein the video surveillance system comprises a master camera and multiple slave cameras, and wherein the master camera and the slave cameras form a resource pool, wherein the service processing method comprises: 
receiving, by the master camera, a service processing request; 

determining, by the master camera according to available resources of each slave camera in the resource pool, one or more of the slave cameras that satisfies the resources required by the service requested, wherein determining the one or more slaves that satisfies the resource required by the service requested comprises dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service, and wherein the available resources comprise at least one of an encoding resource, a decoding resource, an encryption resource or a decryption resource, or a storage resource; and 
assigning, by the master camera, the service to the determined one or more slave cameras for processing.

2.	Canceled

14. (Currently Amended) A video surveillance system, comprising: 
a master camera; and 
multiple slave cameras, 
wherein the master camera and the slave cameras form a resource pool of the video surveillance system, 
wherein the master camera is configured to: 
receive a service processing request; 
determine resources required by a service requested by the service processing request; 
wherein determining the one or more slaves that satisfies the resource required by the service requested comprises dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service, and wherein the available resources comprise at least one of an encoding resource, a decoding resource, an encryption resource, a decryption resource, or a storage resource; and 
assign the service to the one or more determined slave cameras for processing; and 
the determined one or more of the slave cameras are configured to: process the service assigned by the master camera.

15. Canceled


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the Examiner’s amendments/remarks discussed in the interview conducted on 01/26/2022 between the Office and Applicant’s representative Alejandro D. Munoz (Reg. No. 63,534) during which the Office discussed potential amendments regarding claims 1 and 2 (and subsequent independent claims) to put the application in condition for allowance, all prior rejections and objections are withdrawn and the claims 1, 3-14 and 16-24 are allowed. Additional reasons for allowance are provided below:
dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service. Such division of the service into multiple sub-services and the assignment of each-subservice to each of the one or more slave cameras appear as a key feature for determining whether a particular slave device is capable of executing a service request based on the resource available at the slave device, thereby improving network operations in a distributed architecture. The prior art is silent with respect to this feature.
Rosenberry (US 5,349,682): teaches a parallel processing system including at least one slave unit and at least one master unit, wherein the slave units are polled to determine the processing power of each slave unit, the resources available to each slave unit and the availability of each slave unit. Rosenberry further suggests a method wherein one or more slave units are selected, and an application function to be processed is divided into a plurality of data and each portion is assigned and communicated to a specific slave unit for processing. However, it is noted that while the slave units in Rosenberry are selected based on their availability and/or processing power (i.e. resource available), the portions of data from the application function are not assigned to each slave unit based on different and distinct criteria such as available memory resource, network bandwidth resource, an encoding resource, etc. as required by the invention. In Rosenberry, the system merely detects if one of the criteria for selection is met by one or more of the slave units and assigns the subtasks (i.e. portion of data) to the selected slave units based on the one criterion met. Rosenberry therefore fails to suggest dividing, by the master camera, the service into multiple sub-services, and assigning, each sub-service of the multiple sub-services to the one or more slave camera, wherein the available resources of each assigned camera are no less than resources required by the corresponding sub-service.
Xiamen (CN 102541640): teaches a system comprising a master node and a plurality of child nodes for processing data. In Xiamen, the GPU master node receives a graphic processing task and divides it into several subtasks and schedules the subtasks to the plurality of child nodes. However, the subtasks of Xiamen do not correspond to different remaining resources as required by the invention, but rather to one or more graphic processing task. Therefore, the subtasks identified in Xiamen do not require different and distinct criteria for assignment to one or more child nodes, and thereby Xiamen fails to divide the service into multiple sub-services, wherein each one of the multiple sub-services corresponds to a different one of the remaining resources and is assigned to a different one of the salve devices. 
Heins (US 20090259720): teaches methods and systems for leveraging a peer-to-peer network wherein a first of a plurality of network peers executes a portion of program instructions and migrates one or more of the program instructions, together with any requisite data to at least one other of the plurality of network peer. Heins further a method wherein the plurality of network peers may be surveillance equipment. However, Heins not only does not relate to IPC systems nor suggest dividing the program instructions into a plurality of data portions such that the individual portion of data may be assigned for processing to one or more network peers.
The instant claims are specific to a particular technology, that is video surveillance systems, and further require specific rules and policies for assigning subtasks to one or more slave devices on the network. These features, when combined, appear as key elements in the present invention and constitute significant improvements to well-known and conventional methods in existing distributed processing systems, and combining the teachings of Rosenberry, Xiamen, and Heins to arrive at the present invention would yield to impermissible hindsight reasoning when considered with the totality of the claimed features. For these reasons, the amendments made, in conjunction with the other limitations of the independent claims put this case in condition for allowance.  


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571) 270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 270-3659. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4659.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454